FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-13368 FIRST MID-ILLINOIS BANCSHARES, INC. 401 (K) PROFIT SHARING PLAN (Full Title of Plan) FIRST MID-ILLINOIS BANCSHARES, INC. 1421 Charleston Avenue P.O. Box 499 Mattoon, Illinois 61938 (Name of Issuer of the Securities Held Pursuant to the Plan and the Address of the Principal Executive Office) First Mid-Illinois Bancshares, Inc. 401 (k) Profit Sharing Plan EIN 37-0404 Accountants’ Report and Financial Statements December 31, 2011 and 2010 First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan December 31, 2011 and 2010 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 16 Report of Independent Registered Public Accounting Firm 401(k) Oversight Committee First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan Mattoon, Illinois We have audited the accompanying statements of net assets available for benefits of First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan as of December 31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.Our audits also included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan as of December 31, 2011 and 2010, and the changes in its net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying 2011 supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the 2011 audit of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ BKD, LLP Decatur, Illinois June 27, 2012 Federal Employer Identification Number:44-0160260 First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan Statements of Net Assets Available for Benefits December 31, 2011 and 2010 Assets Investments, At Fair Value $ $ Receivables Interest and dividends Notes receivable from participants Total assets Liability Refunds due to excess contributions - Other - - Net Assets Available for Benefits $ $ See Notes to Financial Statements First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2011 and 2010 Investment Income Net appreciation (depreciation) in fair value of investments $ ) $ Interest and dividends ) Interest Income from Notes Receivable from Participants Contributions Employer Participants Rollovers Total additions Deductions Benefits paid to participants Other Total deductions Net Increase (Decrease) Net Assets Available for Benefits, Beginning of Year Net Assets Available for Benefits, End of Year $ $ See Notes to Financial Statements First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2011 and 2010 Note 1: Description of the Plan The following description of the First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan (Plan) provides only general information.Participants should refer to the Plan Document and Summary Plan Description for a more complete description of the Plan’s provisions, which are available from the Plan Administrator. General The Plan is a defined contribution plan sponsored by First Mid-Illinois Bancshares, Inc. (Company) covering all full-time employees who have at least one-half year of service.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions The Plan permits eligible employees through a salary deferral election to have the Company make annual contributions of up to 100% of eligible compensation.Employee rollover contributions are also permitted.The Company makes matching contributions based on discretionary percentages as determined by the Company’s Board of Directors on an annual basis.For December 31, 2011 and 2010, the matching contributions were 50% of employees’ salary deferral amounts up to 4% of employees’ eligible compensation.The Company may also, at its sole discretion, contribute to the Plan an amount to be determined from year to year as a profit sharing contribution.For the years ended December 31, 2011 and 2010, the profit sharing contribution was 4% of eligible compensation.Contributions are subject to certain limitations. Participant Investment Account Options Investment account options available include various funds.Each participant has the option of directing his contributions into any of the separate investment accounts and may change the allocation daily.The annual profit sharing contribution is maintained in a non-participant directed investment until this contribution is allocated by the Plan to the eligible participant accounts. Participant Accounts Each participant’s account is credited with the participant’s contribution, the Company’s contribution and plan earnings.The benefits to which a participant is entitled is the benefit that can be provided from the participant’s vested account. First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2011 and 2010 Vesting Participants are immediately vested in their voluntary contributions and the Company’s matching contributions plus earnings thereon.Vesting in the Company’s profit sharing contribution portion of their accounts plus earnings thereon is based on years of vesting service, defined as a minimum of 500 hours of service.A participant is fully vested after 6 years of vesting service.The nonvested balance is forfeited upon payment of benefits.Forfeitures are allocated among active participants based upon eligible compensation. Payment of Benefits Upon termination of service, an employee may elect to receive a lump-sum amount equal to the value of his account. Forfeited Accounts At December 31, 2011 and 2010, forfeited nonvested accounts totaled $36,840 and $28,031, respectively.These accounts are reallocated to participants in the same manner as employer contributions. Participant Loans The Plan document includes provisions authorizing loans from the Plan to active eligible participants.Loans are made to any eligible participant demonstrating a qualifying need.The minimum amount of a loan shall be $1,000.The maximum amount of a participant’s loans is determined by the available loan balance restricted to the lesser of $50,000 or 50% of the participant’s vested account balance.All loans are covered by demand notes and are repayable over a period not to exceed five years, except for loans for the purchase of a principal residence, through payroll withholdings unless the participant is paying the loan in full.Interest on the loans is charged at prime rate at loan inception. Plan Termination Although it has not expressed an intention to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan, subject to the provisions of ERISA.In the event of plan termination, participants will become 100% vested in their accounts. First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2011 and 2010 Note 2: Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements are prepared on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets and changes in net assets and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. Valuation of Investments and Income Recognition Quoted market prices, if available, are used to value investments.Common stock is valued at the closing price reported on the active market on which the individual security is traded.Mutual funds and the money market funds are valued at the net asset value (NAV) of shares held by the plan at year end.Certificates of deposits are valued at amortized cost, which approximates fair value. Purchases and sales of securities are recorded on a settlement-date basis.Interest and dividend income is recorded on the accrual basis.Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent participant loans are reclassified as distributions based upon the terms of the plan document. First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2011 and 2010 Plan Tax Status The Plan operated under a nonstandardized adoption agreement in connection with a prototype retirement plan sponsored by First Mid-Illinois Bank & Trust through September 30, 2011.This prototype plan document has been filed with the appropriate agency and a determination letter was obtained on March 31, 2008.Effective October 1, 2011, the Plan operates under a nonstandardized adoption agreement in connection with a prototype retirement plan sponsored by Benefit Plan Consultants Inc.This prototype plan document has been filed with the appropriate agency and a determination letter was obtained on March 31, 2008.The Plan has not obtained or requested a determination letter.However, the Plan Administrator believes that the Plan and related trust are currently designed and being operated in compliance with the applicable requirements of the Internal Revenue Code. Payment of Benefits Benefit payments to participants are recorded upon distribution. Administrative Expenses Administrative expenses may be paid by the Company or the Plan, at the Company’s discretion. First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2011 and 2010 Note 3: Investments The Plan’s investments are held by a bank-administered trust fund.The Plan’s investments (including investments bought, sold and held during the year) appreciated (depreciated) in fair value as follows: Net Appreciation (Depreciation) in Fair Value During Year Fair Value at End of Year Mutual funds Equity funds $ ) $ Balanced investment funds ) Fixed-income funds ) International funds ) Common stock Money market funds - Certificates of deposit - $ ) $ First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2011 and 2010 Net Appreciation (Depreciation) in Fair Value During Year Fair Value at End of Year Mutual funds Equity funds $ $ Balanced investment funds Fixed-income funds International funds Common stock ) Money market funds - Certificates of deposit - $ $ The following amounts are the nonparticipant-directed investments, included in the table above: Fair Value at the End of Year Certificate of deposit $ $ First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2011 and 2010 The fair value of individual investments that represented 5% or more of the Plan’s net assets in either year available for benefits were as follows: Federated Max Capital Index Fund $ $ Vanguard Growth Index Signal Fund Dodge & Cox Balanced Fund Oakmark Global I Fund T. Rowe Price Mid-Cap Value Fund First Mid-Illinois Bancshares, Inc. common stock First Mid-Illinois Bank & Trust certificate of deposit Interest and dividends realized on the Plan’s investments for the years ended 2011 and 2010 were $737,627 and $625,761, respectively. Note 4: Nonparticipant-Directed Investments Information about the net assets and the components of the changes in net assets relating to the nonparticipant-directed investments, is as follows: Net Assets: Certificate of deposit $ $ Interest receivable Net assets $ $ Changes in net assets: Contributions $ $ Interest income Transfers to participant-directed investments ) ) Total additions $ $ First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2011 and 2010 Note 5: Party-in-Interest Transactions Party-in-interest transactions include those with fiduciaries or employees of the Plan, any person who provides services to the Plan, an employer whose employees are covered by the Plan, a person who owns 50 percent or more of such an employer, or relatives of such persons. The Plan’s investments are held in a trust account administered by First Mid-Illinois Bank & Trust, a wholly owned subsidiary of the Company.Active participants can purchase the common stock of the Company.At December 31, 2011 and 2010, participants held 321,828 and 321,285 shares, respectively. The Plan also holds certificates of deposit with First Mid-Illinois Bank & Trust, totaling $4,923,271 and $4,863,751 at December 31, 2011 and 2010, respectively. The Plan incurs expenses related to general administration and record keeping.The plan sponsor pays these expenses and certain accounting and auditing fees relating to the Plan. Note 6: Plan Amendment and Restatement Effective October 1, 2011, the Plan document was amended and restated to reflect the application of automatic rollover provisions to all distributions of vested balances between $500 and $5,000 with a forced out cash distribution less any mandatory federal withholding for balances under $500 upon severance of employment,in-service distributions from all fully vested accounts upon the attainment of age 59 ½, requirement for beneficiaries to receive distributions from their account as soon as administratively feasible following the determination of beneficiary status, requiring all distribution be in cash for all sources with the exception of employer stock, allowing installment distributions only for annual required minimum distribution (RMD) amounts,requiring participant loans be due and payable upon termination of employment or termination of the plan, suspending participant loan payments during military leave of absence, and allowing the maximum participant loan amount to the lesser of 50% of the participant’s vested account balance or $50,000. Further, effective December 1, 2011, a Roth feature was added allowing participants to make after-tax contributions to a Roth account. First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2011 and 2010 Note 7: Fair Value of Plan Assets ASC Topic820, Fair Value Measurements, defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Topic820 also specifies a fair value hierarchy which requires a plan to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value: Level 1 Quoted prices in active markets for identical assets Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets Following is a description of the valuation methodologies and inputs used for assets measured at fair value on a recurring basis and recognized in the accompanying statements of net assets available for benefits, as well as the general classification of such assets pursuant to the valuation hierarchy. Investments Where quoted market prices are available in an active market, securities are classified within Level1 of the valuation hierarchy.Level1 securities include common stock of the Company and money market and mutual funds.If quoted market prices are not available, then fair values are estimated by using pricing models, quoted prices of securities with similar characteristics or discounted cash flows.There were no Level 2 securities.In certain cases where Level1 or Level2 inputs are not available, securities are classified within Level3 of the hierarchy and includes certificates of deposit valued at amortized costs. First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2011 and 2010 The following table presents the fair value measurements of assets recognized in the accompanying statements of net assets available for benefits measured at fair value on a recurring basis and the level within the fair value hierarchy in which the fair value measurements fall at December 31, 2011 and 2010: Fair Value Measurements Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Common Stock of the Company $ $ $
